Citation Nr: 0904315	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
January 31, 2005, and in excess of 70 percent since January 
31, 2005. 


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which awarded service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective from August 21, 2003.  In a May 2005 decision, the 
RO increased the veteran's disability rating to 70 percent, 
effective January 31, 2005.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the veteran's claim folder.


FINDINGS OF FACT

1.  Since August 2003, the veteran's PTSD has been manifested 
by occupational and social impairment with deficiencies in 
most areas.

2.  The veteran's PTSD has not been manifested by total 
occupational and social impairment at any time during the 
rating period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
PTSD have been met since August 2003.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met at any time during the 
rating period.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 21, 2003, the date of his claim, and 
a 30 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by counsel for most of the appeal.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
rating is for consideration where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the patient generally functions 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such s unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).
In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Background and Analysis

The veteran is seeking an increased disability rating for 
PTSD.  He was awarded service connection for PTSD effective 
from August 2003 and assigned an initial rating of 30 
percent, which remained in effect until May 2005, when it was 
increased to 70 percent.  In his June 2008 Board hearing, he 
testified that since service he had lost or left a number of 
jobs because of his PTSD symptoms.  The veteran has submitted 
statements from his wife and from former employers who attest 
that he is unable to tolerate being around people.  


The evidence includes VA outpatient treatment records which 
show that the veteran was being treated for symptoms such as 
depressed mood, poor memory, impaired cognitive functioning, 
and sleep problem as early as June 2001.  He was given anti-
depressant medication.  In March 2003, he reported having 
nightmares about his combat experiences.  The veteran was 
diagnosed with PTSD in April 2004.  At that time he reported 
that he was frequently nervous and irritable and did not 
enjoy being around other people.  He complained of poor sleep 
due to nightmares about events he had witnessed in service, 
and he reported that he thought constantly about Iraq and had 
vivid flashbacks.  He described having depressed mood, poor 
energy, and inability to concentrate.  The examiner assessed 
his GAF as 50.  An addendum to the record notes that a 
neuropsychiatric report of March 2004 showed the veteran to 
have "subtle yet significant dysfunction sufficient to 
interfere with his functioning in everyday life, particularly 
in novel problem solving situations."

The veteran was evaluated for PTSD again in June 2004.  He 
reported turmoil in his recent employment, including an 
incident in which he hit his boss.  He stated that he had 
poor short-term memory and experienced daily nightmares about 
his service which allowed him no more than 3 1/2 hours of sleep 
a night.  He also reported intrusive thoughts and flashbacks 
on a daily basis.  The veteran had been married for 14 years 
and had 3 children, yet he had nothing to do with other 
family members and avoided social situations.  He was 
depressed every day and his concentration was poor.  He had 
poor self esteem and described having suicidal ideation 3 or 
4 times per week.  He also reported visual hallucinations and 
an exaggerated startle response to loud noises.  On 
examination, he appeared subdued and distressed.  He had 
adequate eye contact but moderately slowed physical, verbal, 
and cognitive responses.  The examiner noted that he had 
significant apprehension or paranoia in crowds.  His insight 
and judgment were fair, and he reported having recent 
homicidal ideation.  His GAF was assessed as 48 to 50.  

VA treatment records dated in July 2004 show that the veteran 
continued to complain of anxiety and memory problems.  He was 
treated with various antidepressant medications.  He reported 
that being around people terrified him and he was afraid of 
hitting or yelling at someone.  He was working full-time in a 
job that required little social contact, and he was planning 
to begin group therapy.  In August 2004, the veteran reported 
that he had been fired from his job after only 3 months, 
which had exacerbated his anger and depression.  His GAF was 
assessed as 48 to 50.  

The veteran underwent a VA PTSD evaluation in October 2004.  
He described his symptoms as intrusive thoughts and guilt 
feelings.  He reported that he had difficulty being around 
people and that he was often involved in arguments.  He had 
difficulty controlling his anger and occasionally threw 
objects.  The veteran reported that he attended church with 
his family sporadically but he never went to restaurants or 
shopping centers because he was unable to be around people.  
He was taking anti-anxiety medication which he believed to be 
of some help.  The veteran was employed part-time and 
reported that he had quit his previous job because of a 
conflict with a co-worker.  He had left other jobs because of 
conflict with his supervisors and coworkers.  His longest 
held job since service was about 4 years, and he felt that 
his efficiency at work had decreased.  

On examination, the veteran was oriented to person, time, 
place, and situation.  His speech was clear and coherent with 
no signs of thought disorder or psychosis.  He reported 
sleeping 3 hours per night on average and he had difficulty 
staying asleep due to nightmares virtually every night.  He 
denied auditory hallucinations but admitted experiencing 
visual hallucinations of things running across the floor.  
His thinking was not delusional.  The veteran's mood was 
anxious but not depressed during the examination and he 
reported crying spells monthly.  He denied suicidal or 
homicidal ideation, and his judgment and insight were intact.  
The examiner assessed his current GAF as 52; the highest GAF 
for the prior year was 60.  

The evidence includes a disability evaluation performed by 
the Social Security Administration (SSA) in March 2005.  The 
veteran reported a series of jobs that had ended because of 
"nerves and fights."  He stated that he had not worked 
since November 2004 because he was unable to concentrate and 
function.  The examiner noted that she observed signs of 
anxiety, including apprehensive manner and attention 
problems, as well as signs of depression.  The veteran 
reported attending church on Sundays and having "good but 
distant" relationships with his extended family.  


The examiner noted that there was a significant difference 
between the veteran's verbal IQ test score and his 
performance IQ score, and that he had significant weaknesses 
on tests requiring concentration.  The examiner stated that 
the veteran was mildly impaired to sustain attention and 
perform simple repetitive tasks, but his capacity to get 
along with others was problematic.  She assessed his GAF as 
45.  Another SSA examiner concluded that the veteran "cannot 
complete a normal workweek without excessive interruptions 
from psychologically based symptoms."  

The evidence includes a VA outpatient treatment record dated 
in April 2005.  The veteran reported panic attacks 3 times 
per week and nightmares and intrusive thoughts on a daily 
basis.  He stated that he was staying inside his house most 
of the time.  An April 2005 review of the claims folder and 
medical records by a VA psychiatrist yielded the conclusion 
that the veteran had cognitive impairment that was most 
likely either secondary to PTSD or accompanying depression.  

An outpatient record dated in October 2005 indicates that the 
veteran continued to experience difficulties with anger, 
social interaction, and nightmares.  He stated that his wife 
had to take care of him.  He was attending group therapy but 
experiencing considerable anxiety when he attended.  He 
denied suicidal and homicidal ideation.  

The veteran attended a VA outpatient treatment session in 
November 2005.  The examiner noted that he appeared less 
anxious and exhibited a wider range of affect than in 
previous sessions.  His thought processes were organized and 
thought content was appropriate.  His memory was intact and 
there was no evidence of delusional thinking.  In December 
2005, the veteran reported continued difficulties with loss 
of sleep and hypervigilance.  His thought was appropriate and 
he did not appear to have trouble concentrating.  The 
examiner noted that his memory appeared to be fully intact 
and there was no evidence of delusional thinking.  He denied 
suicidal or homicidal ideation.  

The foregoing evidence indicates that the veteran's symptoms 
most closely approximate the criteria of a 70 percent rating.  
He has consistently reported social impairment and difficulty 
with family relations due to anxiety and depression.  He has 
almost no social contact other than with his immediate family 
and medical providers.  The evidence also establishes that 
the veteran has occupational impairment and considerable 
difficulty in adapting to stressful circumstances, especially 
at work.  He has left a number of jobs because he is unable 
to control his anxiety and irritability in the presence of 
supervisors and coworkers.  The evidence also demonstrates 
that his symptoms have remained largely unchanged throughout 
the appeal period.  The veteran's GAF has been continuously 
assessed between 45 and 52, indicating moderate to severe 
social and occupational impairment.  Although the GAF score 
alone is not dispositive of the veteran's level of 
impairment, the consistency of the ratings over time and 
among various examiners indicates that his objective symptoms 
have remained constant throughout the rating period.  Thus 
the Board finds that the veteran's PTSD symptoms have been 
consistent with a 70 percent rating throughout the period on 
appeal.  

The veteran's symptomatology does not met the criteria for a 
disability rating in excess of 70 percent at any time during 
the rating period.  At no time has he been found to have 
impaired thought processes or communication, grossly 
inappropriate behavior; inability to perform activities of 
daily living, or disorientation to time or place.  He has 
complained of short-term memory loss for items on a grocery 
list or recently learned information, but he has not had 
problems remembering critical information such as the names 
of close relatives or his own name or occupation.  The 
veteran admits to a single incident of physical violence in 
the workplace; however, it appears from the record that this 
was an isolated event.  While he has reported suicidal and 
homicidal ideation on two occasions, he has not formed any 
specific plan or intent to hurt anyone, and none of the 
medical professionals who examined the veteran has regarded 
him as a danger to himself or others.  The symptoms reported 
by the veteran contemplated by the current 70 percent rating.  
The Board acknowledges the veteran's contention that he sees 
things running across the floor when nothing is there.  
Visual hallucinations are a symptom which suggests a higher 
level of impairment.  While he experiences significant 
impairment in his occupational and social functioning, there 
is no evidence that he experiences total impairment or that 
his PTSD has manifested the symptoms associated with a 
disability rating of 100 percent. 


ORDER

From August 21, 2003, a 70 percent disability rating for the 
veteran's service-connected PTSD is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

A disability rating greater than 70 percent for the veteran's 
service-connected PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


